Case: 3:07-cr-00183-WHR-MRM Doc #: 472 Filed: 06/11/20 Page: 1 of 1 PAGEID #: 1881




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO

 UNITED STATES OF AMERICA,                    :

                               Plaintiff,     :      Case No. 3:07-CR-00183(1)

        vs.                                   :      JUDGE RICE

 ANTONIO PIERCE,                              :

                               Defendant.     :

                                             ORDER

        This case is before the Court on the parties’ Joint Motion for Reduction of Sentence

 Pursuant to the First Step Act (Doc. 458). For good cause shown, the motion is GRANTED and

 the Defendant’s term of imprisonment previously imposed is hereby REDUCED to a sentence of

 TIME SERVED, which will result in his immediate release. As a special condition of supervised

 release, the Defendant shall be placed on a curfew at the direction of his Probation Officer until

 February 6, 2021. The Defendant shall also be required to participate in and successfully complete

 the Reentry Court program. All other terms and conditions outlined in the Judgment entered May

 27, 2008 (Doc. 181) shall remain in full force. The Court will make available this Order to the

 Bureau of Prisons as soon as possible. IT IS SO ORDERED.

        Defendant’s pro se Motion for Compassionate Release (Doc. 466) is DENIED as MOOT.




                                                                                                (tp - per Judge Rice
                                                                                          authorization after his review)
                                                             ______________________________
                                                             Walter H. Rice, Judge
                                                             United States District Court
